Citation Nr: 1132190	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-09 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pulmonary sarcoidosis prior to September 5, 2009.  

2.   Entitlement to an initial rating in excess of 30 percent for neurosarcoidosis with residuals of hydrocephalus and cryptococcal meningitis, status post right frontal ventriculoperitoneal shunt placement prior to September 5, 2009.  

3.  Entitlement to service connection for an immune disorder secondary to service-connected neurosarcoidosis.  

4.  Entitlement to service connection for gastrointestinal problems secondary to service-connected neurosarcoidosis.  




REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in March 2008.  In May 2011, the Veteran received notice that he was scheduled at a hearing before the Board in July 2011.  In July 2011, prior to the hearing, the Veteran indicated that he desired to withdraw his request for a hearing before the Board.    


FINDING OF FACT

On July 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In this case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


